DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/remarks filed 02/11/2020.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, Claims 19-20 have been newly added, and no Claims have been currently canceled.  Currently, Claims 16-18 have been amended. 
Claim Interpretations under 35 USC §112(f) 
The following is a non-exhaustive list of claim limitations that have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural term, which is not preceded by a structural modifier, coupled with functional language without reciting sufficient structure to achieve the respective functions:
A detection component;
An update component; and
An adjustment component.
Claim 15 recites or refers to at least one of the above limitations.  Since these limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 15 recited or refers to at least one of the above limitations interpreted under §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  See Claim Interpretations under 35 USC §112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, above.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 are in improperly dependent form.  Claims 16-18 purport to be independent claims, yet refer to claim 1. Thus it is impossible to tell which statutory category the claim falls into.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claim 16 is drawn to a storage medium comprising a stored program.
           The specification describes: The integrated element may be stored in a computer-readable storage medium if being implemented in the form of a software functional element and sold or used as a standalone product. Based on such understanding, the technical solution of the present disclosure, which is essential or contributes to the conventional art, may be embodied in the form of a software product stored in a storage medium (such as a ROM/RAM, a magnetic disk and an optical disc), including a number of instructions for causing a terminal device (which may be a mobile phone, a computer, a server, or a network device, etc.) to perform the methods described in various embodiments of the present disclosure. The foregoing storage medium includes: a U disk, a ROM, a RAM, a mobile hard disk, a magnetic disk, or an optical disk, and the like, which may store a program code (See at least Pages 25-26 of the Specification). 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of tangible media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2. 
A claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1 077 0)Gaz. Pat. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Matsui et al. (US 2014/0066195 A1) (henceforth, Matsui).
Regarding claims 1 and 15-18, Matsui teaches an in-game display control method and apparatus, applied to a mobile terminal (e.g., holding a video game processing apparatus 100 in hand in Para. 106) having at least one processor for 
detecting a first touch operation acting on a preset area of the graphical user interface (e.g., touch 801 in viewpoint operation area 702 in Fig. 8 and Para. 79);
updating the scene display area according to the first touch operation (e.g., moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79 and Fig. 8); and
when a preset specific event is detected to exist in a preset area of a game scene position corresponding to a touch point of the first touch operation (e.g., a slide direction, a slide amount, a slide speed and the like (i.e., a specific event) in Para. 79), adjusting an update mode of the scene display area according to the specific event (e.g., the control section 11 rotates, in response to the received slide operation, the position of the virtual camera in the right-and-left direction along a predetermined track in Para. 79).
Regarding claim 2, Matsui teaches adjusting an update direction of the scene display area in the game scene according to a position where the specific event occurs (e.g., the control section 11 rotates, in response to the received slide operation, the 
Regarding claim 3, Matsui teaches determining an update direction of the scene display area in the game scene according to a movement direction of the touch point of the first touch operation, and updating the scene display area according to the update direction; and adjusting the update mode of the scene display area according to the specific event comprises: adjusting an update speed of the scene display area in the game scene along the update direction according to a position where the specific event occurs (e.g., the control section 11 rotates, in response to the received slide operation, the position of the virtual camera in the right-and-left direction along a predetermined track and a slide amount, a slide speed in Para. 79).
Regarding claim 4, Matsui teaches adjusting an update speed of the scene display area with a first sensitivity according to a movement track of the touch point of the first touch operation (Para. 79).
Regarding claim 5, Matsui teaches detecting a movement direction of the touch point of the first touch operation; and when the specific event is detected to exist in the preset area of the game scene position and the movement direction towards the specific event, adjusting the update speed of the scene display area according to a second sensitivity (e.g., the control section 11 rotates, in response to the received slide operation, the position of the virtual camera in the right-and-left direction along a predetermined track and a slide amount, a slide speed in Para. 79).
Regarding claim 6, Matsui teaches a virtual camera corresponding to a preset virtual character is configured in the game scene, and the scene display area is an area shot by the virtual camera (e.g., virtual camera in Para. 74)
Regarding claim 7, Matsui teaches controlling the virtual camera to move at a first preset speed according to the movement track of the touch point of the first touch operation, and adjusting the update speed of the scene display area with a first sensitivity (Para. 74 and Para. 79).
Regarding claim 8, Matsui teaches detecting a movement direction of the touch point of the first touch operation; and when the specific event is detected to exist in the preset area of the game scene position and the movement direction towards the specific event, controlling the virtual camera to move at a second preset speed according to the movement track of the touch point of the first touch operation, and adjusting the update speed of the scene display area with a second sensitivity (e.g., a combination of slide direction, speed, and/or distance in Para. 79).
Regarding claim 10, Matsui teaches when the first touch operation ends, fixing the virtual camera at a position where the specific event occurs (e.g., a "slide operation against the viewpoint operation area 702" to move the touch position from a position 801 to a position 802, as shown in FIG. 8, is received, for example, the control section 11 moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation (for example, a slide direction, a slide amount, a slide speed and the like) in Para. 79).
Regarding claim 11, Matsui teaches detecting a second touch operation acting on a preset position in the graphical user interface; and controlling the virtual camera to 
Regarding claim 12, Matsui teaches detecting a third touch operation acting on a movement control area in the graphical user interface; controlling the preset virtual character to move in the game scene according to the third touch operation (e.g., moving a player character in Fig. 9 and Para. 83); and when the preset virtual character is detected to move to a preset area of the specific event, controlling the virtual camera to restore to a position of the preset virtual character (e.g., when a selection of a viewpoint controller VC (that is, a tap operation on a display area of the viewpoint controller VC) is received, the control section 11 moves the virtual camera to a default angle (i.e., restoring position) in Para. 79).
Regarding claim 13, Matsui teaches when the specific event ends, controlling the virtual camera to restore to a position of the preset virtual character (e.g., a new input such as a tap in Para. 79).
Regarding claim 14, Matsui teaches when the first touch operation ends, controlling the virtual camera to restore to a position of the preset virtual character (e.g., a new input such as a tap in Para. 79). 
Regarding claim 19, Matsui teaches the preset area is a horizon adjustment area in the graphical user interface (e.g., camera rotating around the PC in Fig. 8 and Para. 79) wherein the horizon adjustment area is an invisible touch area (e.g., adjustment area is invisible in fig. 9).
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHASE E LEICHLITER/
Primary Examiner, Art Unit 3715